  Case 16-28538         Doc 92     Filed 10/29/18 Entered 10/29/18 12:05:10              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28538
         AGWU O MONG

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2016.

         2) The plan was confirmed on 08/16/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28538        Doc 92        Filed 10/29/18 Entered 10/29/18 12:05:10                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $24,039.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $24,039.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,124.21
    Other                                                                      $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,127.21

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
CITIBANK                          Unsecured      1,465.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA         4,394.11      2,614.08       24.09
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA           512.93        305.12         2.84
CITY OF CHICAGO DEPT OF FINANCE   Secured       15,497.00     15,496.19        15,496.19      2,559.96         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured       11,997.00     16,204.13        16,204.13      2,676.93         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       4,394.11        4,394.11           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         512.93          512.93           0.00        0.00
COMMONWEALTH EDISON               Unsecured         514.00      2,230.01        2,230.01      1,303.38       35.48
CONTRACT CALLERS                  Unsecured      1,061.00            NA              NA            0.00        0.00
COOK COUNTY TREASURER             Secured        5,000.00       3,073.15        3,073.15        507.69         0.00
DIRECTV LLC                       Unsecured            NA         549.53          549.53        326.89         3.04
FORTIVA/ATLANTICUS                Unsecured         238.00        238.95          238.95        131.90         0.70
GFC LENDING                       Secured              NA       8,310.50        8,310.50           0.00        0.00
GFC LENDING                       Unsecured            NA            NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO        Unsecured            NA         645.37          645.37        383.90         3.56
PRA RECEIVABLES MGMT              Secured       24,158.00     23,910.58        23,910.58      5,022.09    1,108.62
THE BANK OF NEW YORK MELLON       Unsecured            NA            NA              NA            0.00        0.00
THE BANK OF NEW YORK MELLON       Secured              NA         764.84          764.84        764.84         0.00
THE BANK OF NEW YORK MELLON       Secured      243,659.00    243,080.25       243,845.09           0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA       1,893.25        1,893.25      1,126.31       10.37




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28538         Doc 92      Filed 10/29/18 Entered 10/29/18 12:05:10                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $243,845.09              $0.00             $0.00
       Mortgage Arrearage                                   $764.84            $764.84             $0.00
       Debt Secured by Vehicle                           $23,910.58          $5,022.09         $1,108.62
       All Other Secured                                 $47,991.01          $5,744.58             $0.00
 TOTAL SECURED:                                         $316,511.52         $11,531.51         $1,108.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,464.15          $6,191.58             $80.08


Disbursements:

         Expenses of Administration                             $5,127.21
         Disbursements to Creditors                            $18,911.79

TOTAL DISBURSEMENTS :                                                                      $24,039.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
